Title: To George Washington from George William Fairfax, 26 March 1783
From: Fairfax, George William
To: Washington, George


                        
                            My Dear Sir,
                            Bath 26th March 1783
                        
                        I cannot express the Joy with which I take up my Pen to congratulate your Excellency, upon the happy
                            conclusion of the late diabolical War. my gratitude to Heaven exceeds all discription and I pray God incessantly that you
                            (who have been so principal an instrument in the hand of Providence) may long continue to Enjoy the blessings of Peace and
                            Independence, and that those may be sweetend to you, by the well earn’d honor and esteem of your Country which you must
                            receive, while there is any remains of gratitude in Americans. And now my Dear General, permit me, tho’ an humble individual,
                            and unfortunately out of the way, of contributing my mite to the great, the glorious cause of Liberty, to offer my best
                            thanks for all your Exertions, disinterested perseverance to the End of the great work, and again to assure, that I
                            wish You and Family may Reap an ample Harvest of Honors & emoluments till time shall be no more.
                        I glory in being called an American, and trust, & hope the People who have raised their Reputation in
                            the space of nine Years from obscruity, to the admiration of the World, will continue to Act with the same Wisdom &
                            moderation in prosperity as they did in adversity, in which case, they may truly be said to have Enlightened Europe.
                        During the War, I frequently did myself the honor of Addressing a line to you, some of which I hope kis’d your
                            hand, others were I know Intercepted, and sent to the Minister, one of which, had like to have cost me dear, but happily
                            for me, I was related to a Lady, whose interest at Court saved me from persecution. I every moment expected a Mesenger to
                            take me in Custody, (not knowing what my friend was doing above) and was preparing myself accordingly. Indeed my dear Sir,
                            I have been in very disagreable situations, was obliged to leave Yorkshire, to gett out of the way of being informed
                            against by some Relations, who I apprehended, would have hung me to gett my little Estate joining to theirs, but I thank
                            Heaven, You and my brave Countrymen, times are greatly altered, and I am now as much Courted,, as I was before despised as an
                            American.
                        About this time twelve month, we heard with extreme sorrow, of the Death of poor Mr Custis, and do sincerely
                            condole with his amiable Mother, and family, upon the loss of that hopeful young Gentn in the prime of Life, it was in great
                            satisfaction to Us, to hear from Mr H. Brooke, who tells us that he is related to Mrs Washington,
                            that Mr Custis left four children some of them Sons, those we hope will Live to be a comfort to their
                                grand parents, the hearing of which will give us good pleasure. From Sir James Jay, we hear with
                            concern, that good Mrs Washington is afflicted with Bilious disorders; Mrs F. therefore intreats her old Friend to use
                            Doctor James’s Analiptic Pills, as the printed paper about them directs: I am a witness that they have done more for her,
                            than all the Faculty could do, those that were employed for her, called her recovery a resurrection, which
                            is to be imputed to those Pills, and not to the Physical Gentry, from whom She never received the least benefit, tho’ they
                            took so many Guineas from me, as hardly left me enough to buy Beef and Mutton. Mrs Fairfax’s, and my
                            Affectionate respects, and best wishes, attend you & Lady, it will give us the greatest pleasure to hear, that you
                            both enjoy health and every felicity. We cant bost of our healths being frequently reminded of the approaches of Age by
                            Genl Rheumatism, &c. from all which ills, we pray God long to preserve you & Mrs W——n, as we are Dear Sir
                            Your and Ladys truly Affectionate Friends and faithful humble Servts
                        
                            Go: W: & S: Fairfax
                        
                        
                            Just as I was closing the above, I received a second importunate Letter from Mr Frank Corbin, who I
                                brought over a Lad to go to School, intreating that I would give him a Letter of recommendation to you, and I
                                apprehend it is his wish to be discriminated from the odious Character his two Brothers here has acquired, not only as
                                Traitors to their Country and Pensioners here, as inveterate enemies to liberty but also as to their morals.
                                    From all these, I hope I may venture to acquit Frank, tho’ I believe the unhappy youth has been
                                drawn into the misfortune of disapating by his Brothers bad example the chief of what his Father
                                intended him. therefore I apprehend, he was necessitated to take a Commission in the Kentish
                                Militia, tho’ I have heard, during the War, he has been an advocate for his Country, as far as professions goes.
                            It is not possible for you to conceive, how I am pesterd, by applications, for Letters of introduction to
                                your Excellency; and other Persons of consequence in Virginia, by Men, that would twelve months ago, have thought it a
                                reflection upon them, to be even seen in my Company, but you may depend upon it. I never will trouble you with a Line
                                of favor of any, but such whose Characters and principles I really know will bear the Test, and I am sorry to say they
                                are very few. Yours as before
                        
                        
                            Go: Wm Fx
                        
                    